[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, an electrical contractor, on August 14, 1987 entered into a contract relating to electrical work to be done for the defendants at 76 Dwight Street, New Haven, Conn. The contract price was $8,500.00.
Legally the plaintiff completed the work done.
The defendants offered no evidence or testimony in defense. They have paid to the plaintiff $5,500.00 and there is due the plaintiff the sum of $3,000.00, which the defendants have neglected to pay.
The claim for a set-off is denied. Judgment may enter for the plaintiff to recover of the defendants the sum of $3,000.00, plus interest at the statutory rate.
ANTHONY E. GRILLO STATE TRIAL REFEREE